[Cite as State v. McCornell, 2015-Ohio-3764.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 93274



                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                             VOLTAIRE McCORNELL
                                                      DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                            Cuyahoga County Court of Common Pleas
                                   Case No. CR-09-520113
                                  Application for Reopening
                                     Motion No. 485641

        RELEASE DATE:               September 15, 2015
FOR APPELLANT

Voltaire McCornell, pro se
Inmate No. 564-010
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43301

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Diane Smilanick
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, P.J.:

       {¶1} On May 15, 2015, the applicant, Voltaire McCornell, pursuant to App.R.

26(B) and State v. Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1991), applied to

reopen this court’s judgment in State v. McCornell, 8th Dist. Cuyahoga No. 93274,

2010-Ohio-3086, in which this court affirmed in part, reversed in part and remanded for

further proceedings.      McCornell had pleaded guilty to felonious assault, domestic

violence, intimidation, and two counts of endangering children; the trial judge had

sentenced him to a total of 13 years.       On appeal this court ruled that the trial court did

make the necessary findings for imposing consecutive sentences, but erred in not

imposing a specified period of postrelease control; this court remanded for a proper

sentencing.1 McCornell now claims that his appellate counsel should have argued that

felonious assault and domestic violence were allied offenses.            The state of Ohio never

filed a brief in opposition to the application to reopen. For the following reasons, this

court denies the application.

       {¶2} App.R. 26(B)(1) and (2)(b) require applications claiming ineffective

assistance of appellate counsel to be filed within 90 days from journalization of the


       1After  the trial court’s resentencing, McCornell appealed again, and his appellate counsel
argued that the trial court committed plain error by sentencing and resentencing McCornell for allied
offenses. This court rejected that argument because he had not raised that issue during the first
appeal and res judicata barred such an argument. State v. McCornell, 8th Dist. Cuyahoga No. 97406,
2012-Ohio-2503.
decision unless the applicant shows good cause for filing at a later time. The May 2015

application was filed approximately five years after this court’s decision. Thus, it is

untimely on its face. In an effort to establish good cause, McCornell says that he raised

the allied offense issue with the trial court but it did not respond until he had filed a writ

of procedendo to compel a ruling.        A review of the docket in State v. McCornell,

Cuyahoga C.P. No. CR-09-520113-A, shows that he has repeatedly raised the allied

offense issue with the trial court since July 2012. Thus, any delay with his most recent

trial court filings does not explain a three- to five-year delay in filing an App.R. 26(B)

application and does not show good cause for untimely filing. In State v. Davis, 86 Ohio

St.3d 212, 214, 1999-Ohio-160, 714 N.E.2d 384, the Supreme Court of Ohio addressed a

similar long lapse of time in filing the App.R. 26(B) application and ruled: “Even if we

were to find good cause of earlier failures to file, any such good cause ‘has long since

evaporated.    Good cause can excuse the lack of a filing only while it exists, not for an

indefinite period.’ State v. Fox, 83 Ohio St.3d 514, 516, 1998-Ohio-517, 700 N.E.2d

1253, 1254.”

       {¶3} Accordingly, this court denies the application to reopen.




SEAN C. GALLAGHER, PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
ANITA LASTER MAYS, J., CONCUR